Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: (1) Whether use of the inference of theft from recent possession of stolen property violated defendant’s rights under the Fifth and Fourteenth Amendments; (2) Whether defendant was denied due process of law under the Fourteenth Amendment because the evidence was insufficient to sustain the verdict and because all the evidence of guilt was circumstantial; (3) Whether the seizure of a phonograph unit introduced into evidence violated defendant’s rights under the Fourth and Fourteenth Amendments. The Court of Appeals considered these questions and held that there was no denial of defendant’s constitutional rights. (See 28 N Y 2d 501.)